Citation Nr: 1225203	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder, including as secondary to service-connected disability, and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating for service-connected residuals of a left knee injury, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected residuals of a left ankle sprain, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected dysthymia, rated as 30 percent disabling prior to February 22, 2008; 50 percent disabling from February 22, 2008, to January 24, 2011; and as 70 percent disabling from January 25, 2011, forward.

5.  Entitlement to disability rating in excess of 30 percent for service-connected migraine headaches, prior to February 22, 2008.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to February 22, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to February 1996.

This matter come to the Board of Veterans' Appeals (Board/BVA) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for a low back disorder as secondary to a service-connected left knee disorder; denied entitlement to a rating in excess of 30 percent for dysthymia; denied entitlement to a rating in excess of 10 percent for a left knee disorder; denied entitlement to a rating in excess of 10 percent for a left ankle disorder; denied entitlement to a rating in excess of 30 percent for migraine headaches; and denied entitlement to a TDIU.  Because of her change of address and relocation to another state, the RO in San Juan, Puerto Rico, transferred her file to the RO in Montgomery, Alabama.

In a May 2008 rating decision, the RO awarded increased ratings of 50 percent for the Veteran's service-connected dysthymia and migraine headaches, respectively, effective from February 22, 2008.  

In September 2011, the RO awarded an increased rating of 70 percent for the Veteran's service-connected dysthymia, effective from January 25, 2011.  The RO also awarded entitlement to a TDIU, effective from February 22, 2008.  

The claim for service connection for a low back disorder, which the RO denied on a de novo basis in May 2007, had been previously denied in a final June 2004 Board decision.  In that earlier decision, the Board denied service connection for a low back disability on a direct basis.  The Veteran now argues that her currently diagnosed low back condition was caused or aggravated by her service-connected left knee disability.  In other words, she has raised a new theory of entitlement on the basis of secondary service connection.  This new theory of entitlement, however, does not constitute a new claim or negate the finality of the prior decision denying this claim, albeit on other grounds.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  As such, in order to reopen this claim of service connection for a low back disorder and warrant further consideration of this claim on its underlying merits, including based on the notion that it is secondary to the service-connected left knee disability, there must be new and material evidence since that prior final June 2004 Board decision previously considering and denying this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Thus, the issue has been recharacterized on appeal.

In this decision, the Board is reopening this claim for service connection for a low back disorder.  But rather than readjudicating this claim on its underlying merits, the Board instead is remanding the claim, as well as those for increased ratings and a TDIU, for further development.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

According to an April 2008 statement, the Veteran wants service connection for gastroesophageal reflux disease (GERD), hepatomegaly, dyspepsia, and fibromyalgia.  The RO responded by issuing a Veterans Claims Assistance Act of 2000 (VCAA) letter the next month that pertained to these claims.  However, no further action has been undertaken.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a June 2004 decision, the Board denied service connection for a low back disorder on the premise that there was no diagnosis of a low back disorder.

2.  Since the June 2004 Board decision, additional evidence, including a March 2007 VA examination report showing a diagnosis of lumbar strain myositis, has been obtained.

3.  This additional evidence has not been previously considered, is not cumulative or redundant of evidence already on file, relates to an unestablished fact necessary to substantiate this claim for a low back disorder, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's June 2004 decision denying the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  New and material evidence since has been submitted to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there is new and material evidence to reopen a claim for service connection for a low back disorder, including as secondary to service-connected disability

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so she would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  So even were the Board to assume for the sake of argument that she did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim).

The RO first considered and denied the Veteran's claim for service connection for a low back disability in an October 1996 rating decision.  The RO continued to deny her claim in a November 1998 rating decision.  The Veteran appealed to the Board.  In a June 2004 decision, the Board affirmed the RO's denials, finding that the Veteran did not have a current low back disability.

When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's June 2004 denial of her claim, that prior decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In February 2007, the Veteran filed a petition to reopen her claim for service connection for a low back disability.  This claim may be reopened upon receipt of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

According to VA regulation, new evidence means existing evidence not previously submitted to agency decision makers; and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of that prior, final and binding, denial of the claim in June 2004 included the Veteran's service treatment records (STRs), which show that in June 1995, the Veteran was seen at the dispensary after she passed out, and complained at that time of back pain, dizziness, and headache.  She had a history of "sugar problems".  No trauma was noted upon examination.  

Approximately four months after service discharge, a VA examination was conducted in June 1996.  The Veteran was diagnosed with lumbar paravertebral myositis.  

A VA examination was conducted in November 1997.  The examiner found that the lumbosacral musculoskeletal spine examination was normal.

VA outpatient treatment report dated November 2001 notes that the Veteran, who was 33 weeks pregnant, complained of upper back pain for the past month. 

VA examination was conducted in November 2002.  The examiner further noted that all of the Veteran's VA examinations had essentially all normal findings.  The examiner indicated that there was no evidence of treatment in service for a low back condition although the Veteran did complain of back pains in service. The examiner further noted that the Veteran's X-rays and MRI of the lumbar spine had no abnormal findings.  The examiner indicated that it was his opinion that it was unlikely that any diagnosed disability of the Veteran's back was related to her period of active service, to include her alleged fall in June 1995.  The examiner further noted that the Veteran's subjective complaints did not correlate with the objective findings upon examination. 

The Board in June 2004 determined that the Veteran did not have a current diagnosis of a chronic back disability.

As noted above, in May 2007, on de novo review, the RO determined that the Veteran's low back disability was unrelated to her left knee disability.

Irrespective of the RO's decision, the Board must make a threshold preliminary determination of whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 (1996) and VAOPGCPREC 05-92 (March 4, 1992).

But as mentioned, if, on the other hand, there is new and material evidence, then the claim must be reopened and the former disposition reconsidered.

The Board's prior June 2004 decision, since it is the last final and binding denial of this claim, marks the starting point for determining whether there is new and material evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

The additional evidence submitted since that June 2004 decision includes personal statements from the Veteran as well as additional VA medical records.

In June 2004, the Board determined that records did not establish the Veteran had a chronic low back disability.  So evidence since submitted tending to show she does would be new and material to this claim because, at the very least, it would tend to contradict the notion that she does not.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court explained that, to reopen a claim, there need only be evidence addressing one of the specified bases of the prior denial of the claim, not all of them, that the phrase "raises a reasonable possibility of substantiating the claim" is relatively low threshold and enabling rather than precluding reopening, and that the evidence in question need not be new, material, and raise a reasonable possibility of substantiating the claim (i.e., there is no third requirement for reopening claims).  And, here, the additional evidence submitted since the Board's June 2004 decision includes a March 2007 VA diagnosis of lumbar strain myositis.  Although this report does not etiologically link this disability to her military service, there now is at least confirmation she has the claimed condition, which was still in dispute when the Board previously considered this claim in 2004.  So this additional record is new and material; therefore, the claim is reopened.


ORDER

Having submitted new and material evidence, the Veteran's claim of entitlement to service connection for a low back disability is reopened; to this extent only this appeal is granted, subject to the further development of this claim on remand.


REMAND

As noted above, the Veteran's STRs show some evidence of low back trauma.  Moreover, within four months of discharge, lumbar myositis is diagnosed by VA examination in June 1996.  No diagnosable low back disability was noted on VA examinations in November 1997 and in November 2002.  However, a VA examiner in March 2007 diagnosed lumbar strain myositis.  While this examiner found that the Veteran's low back disability was unrelated to her service- connected left knee disability, this examiner did not comment on a direct relationship between the inservice trauma and the current back disability.  Thus, the Veteran should be afforded a VA examination with an opinion as to whether her low back disability is related to her military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Additionally, in an April 2008 statement from the Veteran's representative, it was reported that the Veteran was unable to attend a hearing because of emergency treatment received at the San Juan VA medical center in April 2008.  The representative also reported in April 2010 that the Veteran received treatment at VA facilities in Orlando, Florida, and Bronx, New York.  Moreover, VA records (health summary printed in February 2011) associated with her Social Security Administration (SSA) claim show that she has received medical care at various VA facilities to include San Juan, Puerto Rico; Birmingham, Alabama; Orlando, Florida; Tampa, Florida, and New York, New York.  These records should be obtained.  As the increased rating claims are remanded for the foregoing reasons, the Veteran should also be afforded current examinations of her service-connected disabilities.

As noted above, in a May 2008 rating decision the RO awarded an increased rating of 50 percent for the Veteran's service-connected migraine headaches, effective from February 22, 2008.  A 50 percent rating is the highest schedular rating available under Diagnostic Code 8100.  However, the 50 percent rating was not assigned for the entire appellate period, as the Veteran submitted her claim for an increased rating for headaches in February 2007.  Thus, the issue of entitlement to disability rating in excess of 30 percent for service-connected migraine headaches, prior to February 22, 2008, remains on appeal.  The RO has not provided the Veteran a supplemental statement of the case (SSOC) on this issue.  This should be accomplished on remand.

Finally, the Veteran has not been provided VCAA notice pertaining to the issue of service connection for a low back disorder on a direct basis.  This should be accomplished on remand.

Accordingly, these remaining claims are REMANDED for the following:

1.  Send the Veteran VCAA-compliant notice as to the claim of entitlement to service connection for a low back disorder on a direct basis that informs her of the evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the San Juan, Puerto Rico; Birmingham, Alabama; Orlando, Florida; Tampa, Florida; and Bronx and/or New York, New York; VA treatment facilities, dated since February 2007.  

3.  After obtaining any additional records, schedule the Veteran for an appropriate VA examination of her low back.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  All appropriate testing, including x-rays if indicated, should be completed.  

The examiner should identify all current low back disorders found to be present.  
  
(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's fall in April 1995 and complaints of back pain in June 1995.  

In providing this opinion, the examiner should address the diagnosis of lumbar paravertebral myositis on VA examination in June 2006, just 4 months after the Veteran's separation from service, as well as her statements regarding the onset and continuity of her low back symptomatology.  

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder is proximately due to, or the result of, the Veteran's service-connected left knee and/or left ankle disorders, to include any altered gait associated therewith.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected left knee and/or left ankle disorders, to include any altered gait associated therewith.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for an appropriate VA examination of her left knee and left ankle.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.  All appropriate testing, including x-rays if indicated, should be completed.  

Left knee

The examiner should report the Veteran's range of motion of the left knee in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected left knee is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

The examiner should state whether there is objective evidence of lateral instability or subluxation of the left knee and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.

Left ankle 

The examiner should report the Veteran's range of motion of the left ankle in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected left ankle is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

The examiner should provide an opinion as to whether there is limited motion of the left ankle which is marked, moderate, or to a lesser degree.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

 5.  Schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected dysthymia.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's dysthymia on her social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's dysthymia consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner should also state whether the Veteran's service-connected dysthymia, migraine headache disorder, left ankle disorder, left knee disorder, and any other disability deemed to be service connected, rendered her unable to secure or follow a substantially gainful occupation prior to February 22, 2008.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

7.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


